IN THE COURT OF APPEALS OF IOWA

                                  No. 18-1886
                             Filed February 5, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CHARLES THOMAS STOPPELMOOR,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Clay County, Charles K. Borth,

District Associate Judge.



      Charles Stoppelmoor appeals the denial of his motion to suppress

evidence. AFFIRMED.



      Matthew G. Sease of Sease & Wadding, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Bower, C.J., and May and Greer, JJ.
                                          2


GREER, Judge.

         After a trial on the minutes of evidence, Charles Stoppelmoor was convicted

of operating while intoxicated, second offense.          On appeal, Stoppelmoor

challenges the district court’s denial of his motion to suppress evidence, arguing

the arresting officer lacked reasonable suspicion to conduct an investigatory stop.

         I. Background Facts and Proceedings.

         Early in the morning on February 3, 2018,1 while on patrol, Spencer Police

Lieutenant Patrick Westfall observed a 2004 Chevy Silverado pickup truck driving

below the posted speed limit. The lieutenant followed the truck and watched it

drive near, but never cross, the center line and angle toward, but never strike, a

curb. The driver corrected the truck motion with “a slight jerk” and continued on.

Westfall admitted none of these maneuvers warranted a stop.

         Eventually, the truck pulled over in front of a house that did not match the

truck’s registered owner. The driver, later identified as Stoppelmoor, turned off the

engine and sat in the truck for a couple of minutes before exiting. He then walked

to the house and climbed the porch stairs to the front door. Stoppelmoor stood at

the front door for about forty-five seconds and did not knock or ring the doorbell.

         Finding Stoppelmoor’s behavior odd, Lieutenant Westfall pulled over behind

the truck, without his squad car’s overhead lights on and without blocking in the

truck. He decided to approach Stoppelmoor to assess the situation. Lieutenant

Westfall engaged his body camera audio and video, recording his interaction with

Stoppelmoor from the moment he exited his patrol car. Because it was dark



1   It was around 2:30 a.m.
                                        3


outside, the body camera only revealed what was illuminated by the lieutenant’s

flashlight.

       Describing the encounter as a “mutual meeting,” Lieutenant Westfall

approached the house and stood near the base of the porch steps. He greeted

Stoppelmoor and asked if he was lost. He then asked why he was at this house

so late and why he had not knocked on the door or rang the doorbell. The entire

interaction lasts about eighty seconds. The lieutenant shined the flashlight on

Stoppelmoor’s entire body for most of the interaction, but at times he lowered the

flashlight and it only illuminated Stoppelmoor’s legs and the porch. During the

conversation, the occupant of the residence appeared at the door confirming to the

officer her knowledge of Stoppelmoor’s presence at the house.

       According to the lieutenant, almost as soon as he began speaking with

Stoppelmoor he observed signs of intoxication including slurred speech, poor

balance, and bloodshot, watery eyes. After observing these signs, he asked

Stoppelmoor to step down and speak with him. Stoppelmoor complied. Once off

the porch, the lieutenant asked Stoppelmoor if he had been drinking. Stoppelmoor

admitted to having “a few beers,” and the lieutenant administered field sobriety

tests. After failing the tests, Stoppelmoor was arrested and charged with operating

while intoxicated, second offense. See Iowa Code § 321J.2 (2018).

       Stoppelmoor moved to suppress the evidence obtained after he was

ordered off the porch. The district court denied the motion. Stoppelmoor elected

for a trial on the minutes of evidence, after which the court found him guilty as

charged. Stoppelmoor appeals.
                                           4


       II. Standard of Review.

       We review alleged constitutional violations de novo. State v. Tague, 676

N.W.2d 197, 201 (Iowa 2004). “We examine the entire record and ‘make an

independent evaluation of the totality of the circumstances.’” State v. Brown, 930

N.W.2d 840, 844 (Iowa 2019) (quoting State v. Meyer, 543 N.W.2d 876, 877 (Iowa

1996)). Because of its ability to weigh the credibility of witnesses, we defer to, but

are not bound by, the district court’s factual findings. State v. Lane, 726 N.W.2d

371, 377 (Iowa 2007).

       III. Analysis.

       Stoppelmoor contends the officer lacked reasonable suspicion to seize him,

thus violating his constitutional rights. The Fourth Amendment of the United States

Constitution and article I, section 8 of the Iowa Constitution protect individuals from

unreasonable searches and seizures.2           “Subject to a few carefully drawn

exceptions, warrantless searches and seizures are per se unreasonable.” State

v. Lewis, 675 N.W.2d 516, 522 (Iowa 2004). “The State has the burden to prove

by a preponderance of the evidence that a recognized exception to the warrant

requirement applies.” Id. “If the State does not meet this burden, all evidence

obtained at the stop must be suppressed.” Brown, 930 N.W.2d at 855.




2 U.S. Const. amend. IV (“The right of the people to be secure in their persons . . .
against unreasonable searches and seizures, shall not be violated . . . .”); Iowa
Const. art. I, § 8 (“The right of the people to be secure in their persons . . . against
unreasonable seizures and searches shall not be violated . . . .”). Stoppelmoor
raises both state and federal constitutional claims, but he does not argue for a
separate analysis under the state constitution. For that reason, we will consider
his claims together.
                                          5


       There are, however, exceptions allowing for a warrantless search and

seizure. “One recognized exception allows an officer to stop an individual or

vehicle for investigatory purposes for a brief detention based only on a reasonable

suspicion that a criminal act has occurred or is occurring.” State v. Baker, 925

N.W.2d 602, 610 (Iowa 2019). “The purpose of an investigatory stop is to allow a

police officer to confirm or dispel suspicions of criminal activity through reasonable

questioning.” Id. (quoting State v. Kreps, 650 N.W.2d 636, 641 (Iowa 2002)). “[T]o

justify an investigatory stop, an officer must have reasonable suspicion, backed by

specific and articulable facts, to believe criminal activity is afoot.” Id. at 611.

“Circumstances raising mere suspicion or curiosity are not enough.” Id. (quoting

State v. Heminover, 619 N.W.2d 353, 357 (Iowa 2000)).

       Here the parties agree that Stoppelmoor’s seizure occurred when

Lieutenant Westfall asked him to step off the porch. See, e.g., State v. White, 887

N.W.2d 172, 176 (Iowa 2016) (“[W]e conclude that [the defendant] was seized

within the meaning of the Fourth Amendment when [the police officer] directed

[him] to step off of the front porch and onto the driveway.”). The parties disagree

about whether the lieutenant had a reasonable suspicion that Stoppelmoor had

been operating while intoxicated when the lieutenant initiated the seizure.

Stoppelmoor argues that the body cam footage contradicts the lieutenant’s

testimony that Stoppelmoor was displaying signs of intoxication.

       Even the district court observed, “The officer’s body camera does not

necessarily confirm all of [the lieutenant’s] observations. The court recognizes,

however, that an officer’s detailed personal observations are not always apparent

when later reviewing video footage of an encounter.” After noting the technological
                                          6


limitations, the court found the lieutenant’s testimony credible and concluded the

lieutenant had reasonable suspicion of a crime when he ordered Stoppelmoor to

step off the porch.

       After reviewing the footage and the testimony, we agree with the district

court. The body camera footage is inconclusive, but it does not contradict the

lieutenant’s testimony. To address credibility determinations, we examine extrinsic

evidence for contradictions in the officer’s testimony. State v. Tyler, 830 N.W.2d

288, 296–97 (Iowa 2013) (video footage from body camera refuted officer’s

rationale for the stop). Slurred speech is a reasonable observation from the audio

track of the video. However the footage is one piece of evidence to consider in the

totality-of-the-circumstances analysis.       Also relevant are the lieutenant’s

observations while following the truck, while watching Stoppelmoor park the truck

and approach the house, and while interacting with Stoppelmoor. The district court

found the lieutenant’s testimony about these observations credible.           After

considering all of the evidence, the totality of the circumstances establishes a

reasonable suspicion that Stoppelmoor was operating while intoxicated, which

justifies the seizure under both the United States and Iowa Constitutions.

       IV. Disposition.

       For these reasons, we affirm the district court’s denial of Stoppelmoor’s

motion to suppress.

       AFFIRMED.